422 F.2d 1317
UNITED STATES of America, Appellee,v.Leroy Francis NACE, Appellant.
No. 24252.
United States Court of Appeals, Ninth Circuit.
March 3, 1970.

Leroy Francis Nace, in pro. per.
Robert S. Linnell, U. S. Atty., Reno, Nev., for appellee.
Before DUNIWAY, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
Nace was convicted by a jury of transporting a stolen car across state lines, 18 U.S.C. § 2312. It was undisputed that Nace originally came into lawful possession of the vehicle. However, the owner testified that she loaned the car to Nace for the limited purpose of having some repair work done and with instructions to pick her up at work the same day. Nace was arrested with the car one month later and three thousand miles away after the owner had reported it stolen.


2
We have read the briefs filed by Nace's appointed counsel, Nace's amended brief and the trial transcript. The latter gives the lie to Nace's claim that the government failed to prove the elements of the offense. It also rebuts his claim of inadequate representation by counsel. Other alleged errors were not raised at trial. None of them, if true, even approach the stature of "plain error," Fed. R.Crim.P. 52(b).


3
The judgment is affirmed.